DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/13/18. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Pub. No.: US 2007/0088210), hereinafter, Woo.
Regarding claim 1, Woo discloses a method for assessing a material anisotropy,  (calculating directional components of an anisotropic conductivity inside of a measuring object on the basis of a measured magnetic flux density, see claim 1). However, claim 1 differs from the prior art by reciting a method for assessing a material anisotropy, comprises applying a first force to a material sample and taking a first displacement measurement, the first force having a direction, having a coronal plane normal to the direction of the first force, and having an oval or other profile with long and short axes within the coronal plane, the long axis being oriented in a first direction within the coronal plane; applying a second force to the material sample and taking a second displacement measurement, the second force having a direction, having a coronal plane normal to the direction of the second force, and having an oval or other profile with long 
Regarding claim 5, Woo discloses the method of claim 1 wherein the material sample comprises a tissue sample (see: par. 0006). 
Regarding claim 6, Woo discloses the method of claim 1 wherein calculating the material anisotropy based on the first and second displacement measurements comprises calculating the material anisotropy based on a ratio of the larger of two measurements to the smaller of two measurements (see: par. 0022). 
Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Pub. No.: US 2007/0088210), hereinafter, Woo in view of SUMI (Pub. No.: US 2013/0046175).
Regarding claims 7 and 35, Woo does not particularly disclose or suggest the method of claim 1 wherein calculating the material anisotropy comprises calculating an elasticity anisotropy and/or a viscosity anisotropy and  wherein the step of applying the .
Claims 9-12, 16-17, 19, 21, 24, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Pub. No.: US 2007/0088210), hereinafter, Woo in view of  Taniguchi et al. (Pub. No.: US 20146187), hereinafter, Taniguchi.
Regarding claim 9-12, 17 and 19, Woo in view of Banes does not particularly disclose or suggest the method of claim 1 wherein the coronal plane is at a focal depth within the material sample and wherein a direction of anisotropy of the material sample is known and wherein the first force has an orientation at a known angle relative to the direction of anisotropy of the material and wherein a direction of anisotropy of the material sample is unknown and wherein the method further comprises sweeping an angle of orientation of a long axis of force within the coronal plane until two different measurements are taken at a known difference in angle of orientation, and using the two different measurements and known difference in angle of orientation to calculate the material anisotropy.  Taniguchi discloses wherein a depth rate of a receive focal point with respect to an aperture formed of the transducers of the receive signals which are to be used for performing phasing addition is set to 0.8 or smaller (see: claim 4). Taniguchi further discloses the delay circuit is a circuit for setting a delay time for each of the individual paths corresponding to the transducers 2a, and for concentrating the transmission beam (transmission beam forming) formed of transmission ultrasound waves by delaying the transmission of the driving signal for the set delay time, and setting the angle of the transmission beam (steering). The pulse generating circuit is a 
Regarding claim 16, 21 and 24, they differ from the prior art by reciting the method of claim 1 wherein the first and second forces are applied using an ultrasound transducer and wherein the ultrasound transducer comprises a plurality of emitter elements arranged in a one-dimensional or two-dimensional configuration. Taniguchi discloses the ultrasound probe 2 includes transducers 2a formed of piezo-electric devices (see FIG. 2), and the plurality of transducers 2a are arranged in one dimensional array in an orientation direction (scanning direction), for example. In the embodiment, for example, an ultrasound probe 2 having 192 transducers 2a is used. Here, the transducers 2a may be arranged in two dimensional array (see: par. 0078). It 
Regarding claim 27, Taniguchi discloses the method of claim 21 wherein a direction of the long axis of the first force is controlled without rotation of the ultrasound transducer about an axis normal to the coronal plane (see: par. 0078). I. It would provide a depth rate of a receive focal point with respect to an aperture formed of the transducers of the receive signals which are to be used for performing phasing addition to thereby making the above combination very effective.
Regarding claim 28, it differs from Woo by reciting wherein at least one of the first or second displacement measurements is taken using at least one of: ultrasound; magnetic resonance imaging (MRI); an optical method; optical coherence tomography (OCT); a mechanical micrometer; and an optical microscope (see: claim 23). 
Claims 13, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (Pub. No.: US 2007/0088210), hereinafter, Woo in view of Banes et al. (Pub. No.: US 2003/0182069), hereinafter, Barnes and further in view of Gallipi et al. (US Patent 9,244,041), hereinafter, Gallipi.

 Regarding claims 37 and 40, they differ from the prior art by reciting a system for assessing a material anisotropy, the system comprising: one or more processors; and memory storing instructions executable by the one or more processors and a non-transitory computer readable medium storing software instructions that, when executed by one or more processors of a system for assessing material anisotropy. Gallipi discloses one aspect of the subject matter described herein includes methods, systems, and computer readable media for monitored application of mechanical force to samples using acoustic energy and mechanical parameter value extraction using mechanical . 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose “wherein the first and second displacement measurements comprise: measurements of displacement; measurements of relaxation time constant for constant stress (Tau); measurements of recovery time; measurements of strain; measurements of elasticity; or measurements of viscosity” as recited in claim 4. 
Conclusion
11.     Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

            For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACQUES M SAINT SURIN/Examiner, Art Unit 2861